DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0246566 A1 to Asumi in view of U.S. Pub. No. 2017/0289383 A1 to Yanagawa and further in view of U.S. Pub. No. 2011/0078180 A1 to Nakayama.

As to claim 1, Asumi teaches a processing apparatus comprising: 
a plurality of processing units including a first processing unit that executes a first process (application processing apparatus 110/the information processing apparatus 130/apparatus 170); 
a transmission and reception unit that transmits process information indicating the first process to the plurality of processing units (“…The information processing apparatus 130 receives the process to be performed by the apparatus 170 from the application processing apparatus 110 and transmits the process to the apparatus 170…That the information processing apparatus 130 is ready to transmit the process means that, for example, the information processing apparatus 130 receives a communication from the apparatus 170. Specifically, a firewall is provided between the information processing apparatus 130 and the apparatus 170 and communication (for example, the transmission of the process generated by the application processing apparatus 110) from the information processing apparatus 130 to the apparatus 170 is not always available. When the apparatus 170 communicates with the information processing apparatus 130, communication from the information processing apparatus 130 to the apparatus 170 is available as a response to the communication from the apparatus 170...When a process is generated in advance and is then stored in the information processing apparatus 130 and the apparatus 170 communicates with the information processing apparatus 130, the process stored in the information processing apparatus 130 may be transmitted to the apparatus 170…” paragraphs 0023/0029/0030/0035), the plurality of processing units including a second processing unit different from the first processing unit (application processing apparatus 110/the information processing apparatus 130/apparatus 170), wherein the process information is a result of the first process executed by the first processing unit (“...The information processing apparatus 130 is a server that manages the apparatuses 170A to 170E, is provided in a center which manages, for example, the apparatus 170, and performs a process of transmitting a message (process) between the apparatus 170 and the application processing apparatus 110. The information processing apparatus 130 manages the process received from the application processing apparatus 110 with a queue. When there is an acquisition request from the apparatus 170, the information processing apparatus 130 transmits the process in the queue. When receiving a notice indicating the processing result of the process from the apparatus 170, the information processing apparatus 130 may transmit the processing result to the application processing apparatus 110...The application processing apparatus 110 is a server that manages the processes to be performed by the apparatuses 170A to 170E, is provided in the center which manages, for example, the apparatus 170, and performs a business process. The application processing apparatus 110 generates the process (for example, various settings) to be performed by the apparatus 170 and transmits the generated process to the information processing apparatus 130. The application processing apparatus 110 may receive the processing result of the process from the information processing apparatus 130...” paragraphs 0061/0062/0084/0098/0125),
the second processing unit including an acquisition unit (Apparatus 170) that acquires a result of the first process if the first process indicated by the process information received by the second processing unit satisfies an acquisition condition specified for the second processing unit (“…However, it is necessary to store the process in the information processing apparatus 130, but it is not preferable to store a process including, for example, individual information. In addition, the process generated by the application processing apparatus 110 is asynchronous with a process acquisition request from the apparatus 170 and it is likely to take a long time to transmit the process to the apparatus 170 after the process is generated. During that time, the process stored in the information processing apparatus 130 is outdated (the process does not include the latest information)…The information processing apparatus 130 is a server that manages the apparatuses 170A to 170E, is provided in a center which manages, for example, the apparatus 170, and performs a process of transmitting a message (process) between the apparatus 170 and the application processing apparatus 110. The information processing apparatus 130 manages the process received from the application processing apparatus 110 with a queue. When there is an acquisition request from the apparatus 170, the information processing apparatus 130 transmits the process in the queue. When receiving a notice indicating the processing result of the process from the apparatus 170, the information processing apparatus 130 may transmit the processing result to the application processing apparatus 110…The apparatus 170 is, for example, a device (an information processing apparatus such as an image processing apparatus) in a client site and periodically (for example, once a day) transmits a process acquisition request to the information processing apparatus 130. The apparatus 170 performs the received process and notifies the information processing apparatus 130 of the processing result. In addition, since the company's internal communication line 289 and the apparatus 170 are provided in the client site, they are protected by the firewall function of the communication processing apparatus (firewall) 240. Specifically, communication from the apparatus 170 to the information processing apparatus 130 is available, but communication from the information processing apparatus 130 to the apparatus 170 is not available at any time. Therefore, only when a communication is received from the information processing apparatus 130, communication from the information processing apparatus 130 to the apparatus 170 is available as a response to the communication…”” paragraph 0035/0061/0063),
the second processing unit executing a second process by using the acquired result of the first process (“…The information processing apparatus 130 is a server that manages the apparatuses 170A to 170E, is provided in a center which manages, for example, the apparatus 170, and performs a process of transmitting a message (process) between the apparatus 170 and the application processing apparatus 110. The information processing apparatus 130 manages the process received from the application processing apparatus 110 with a queue. When there is an When receiving a notice indicating the processing result of the process from the apparatus 170, the information processing apparatus 130 may transmit the processing result to the application processing apparatus 110…The application processing apparatus 110 is a server that manages the processes to be performed by the apparatuses 170A to 170E, is provided in the center which manages, for example, the apparatus 170, and performs a business process. The application processing apparatus 110 generates the process (for example, various settings) to be performed by the apparatus 170 and transmits the generated process to the information processing apparatus 130. The application processing apparatus 110 may receive the processing result of the process from the information processing apparatus 130…The apparatus 170 is, for example, a device (an information processing apparatus such as an image processing apparatus) in a client site and periodically (for example, once a day) transmits a process acquisition request to the information processing apparatus 130. The apparatus 170 performs the received process and notifies the information processing apparatus 130 of the processing result. In addition, since the company's internal communication line 289 In Step 1010, the information processing apparatus 130 notifies the application processing apparatus 110 of the result of a job…” paragraphs 0061-0063/0098). 
Asumi is silent with reference to the second processing unit including an acquisition unit that acquires a result of the first process if the process information the acquisition condition specified for the second processing unit, wherein if the acquisition condition includes a condition specifying the result of the first process being related to a process to be executed by the second processing unit, the second processing unit judges that the acquisition condition is satisfied and 
the second processing unit judging whether information included in the process information satisfies an acquisition condition specified for the 
Yanagawa teaches the second processing unit including an acquisition unit that acquires a result of the first process if the first process indicated by the process information received by the second processing unit satisfies an acquisition condition specified for the second processing unit (“…After acquiring the capability information in S104, in S106 the CPU 52 displays a process condition setting screen 120 shown in FIG. 5 on the display 56. The process condition setting screen 120 enables the user to set required conditions for executing the process selected in the process selection screen 110. Displayed in the process condition setting screen 120 are a first setting field 122, and a second setting field 124. The first setting field 122 is a field for setting required conditions for executing an acquisition process to acquire target data to be processed in the workflow...The acquisition process information specifies conditions required for executing an acquisition process to acquire target data to be processed when executing the workflow. As shown in FIG. 7, the acquisition process information includes command information and setting condition information (as an example of the claimed setting information). The command information included in the acquisition process information specifies commands for executing an acquisition process, while the setting condition information specifies setting conditions for the acquisition process…” paragraphs 0043/0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Asumi with the teaching of Yanagawa because the teaching of Yanagawa would improve the system of Asumi by a user the flexibility of setting the conditions for executing processes in computing system.   
Nakayama teaches the second processing unit judging whether information included in the process information satisfies an acquisition condition specified for the second processing unit upon receiving the process information from the transmission and reception unit/wherein if the acquisition condition includes a condition specifying the result of the first process being related to a process to be executed by the second processing unit, the second processing unit judges that the acquisition condition is satisfied (“…The present invention was conceived in view of the circumstances, and it is therefore the object of the preset invention to provide an information acquiring terminal apparatus capable of determining information to acquire based on an acquisition condition including a condition on a charge amount in information acquisition… In FIG. 2, the acquisition condition setting portion 54 sets acquisition conditions that are conditions at acquisition of information, i.e., an image. The acquisition conditions include a condition on a charge amount for communication made via the line 14 upon image acquisition, specifically, for example, include a maximum charge amount, and also include the number of images (pieces of picture) to acquire and the properties of images to acquire. Control operation by the acquisition condition setting portion 54 corresponds to an acquisition condition setting step…The acquisition subject determining portion 58 determines acquisition subject information from management information acquired by the management information acquiring portion 56, based on an attribute set by the acquisition subject attribute setting portion 52 and acquisition conditions set by the acquisition condition setting portion 54. Specifically, the acquisition subject determining portion 58 extracts a combination of images satisfying the attribute and the acquisition conditions from images included in the management information, and determines the extracted images to be acquisition subject images. The acquisition subject determining portion 58 has functional elements of an acquisition candidate information extracting portion 60 and a communication condition calculating portion 62. Control operation by the acquisition subject determining portion 58 corresponds to an acquisition subject determining step…The acquisition candidate information extracting portion 60 extracts an image whose attribute matches the attribute set by the acquisition subject attribute setting portion 52 from acquirable images in the management information acquired by the management information acquiring portion 56, as acquisition candidate information. In this embodiment, the area as the attribute is "Kyoto-fu", so that an image whose attribute matches the attribute "Kyoto-fu" in the management information is extracted as acquisition candidate information. Not only the acquirable image in the management information that has the attribute matching the attribute set by the acquisition subject attribute setting portion 52, but an image whose attribute is similar to the set attribute at a predetermined given similarity level may also be extracted as acquisition candidate information…” paragraphs 0007/0037/0042/0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Asumi and Yanagawa with the teaching of Nakayama because the teaching of 

As to claim 2, Yanagawa teaches the processing apparatus according to Claim 1, wherein if the first process satisfies a specified transmission condition, the first processing unit transmits the process information to the transmission and reception unit, and wherein upon receiving the process information from the first processing unit, the transmission and reception unit - 27 -transmits the received process information to the plurality of processing units (“…After acquiring the capability information in S104, in S106 the CPU 52 displays a process condition setting screen 120 shown in FIG. 5 on the display 56. The process condition setting screen 120 enables the user to set required conditions for executing the process selected in the process selection screen 110. Displayed in the process condition setting screen 120 are a first setting field 122, and a second setting field 124. The first setting field 122 is a field for setting required conditions for executing an acquisition process to acquire target data to be processed in the workflow...The acquisition process information specifies conditions required for executing an acquisition process to acquire target data to be processed when executing the workflow. As shown in FIG. 7, the acquisition process information includes command information and setting condition information (as an example of the claimed setting information). The command information included in the acquisition process information specifies commands for executing an acquisition process, while the setting condition information specifies setting conditions for the acquisition process…” paragraphs 0043/0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Asumi and Nakayama with the teaching of Yanagawa because the teaching of Yanagawa would improve the system of Asumi and Nakayama by a user the flexibility of setting the conditions for executing processes in computing system.   

As to claim 3, Yanagawa teaches the processing apparatus according to Claim 2, wherein the transmission condition includes at least one of an amount of computation in the first process, a resource used for the first process, and cost incurred in the first process (“…Note that the acquisition process information and output process information also include driver information and restriction flags, as illustrated in FIGS. 7 and 8. The driver information specifies whether a device driver is required for executing the acquisition process to acquire target data when executing the workflow or for executing the output process for outputting data acquired during execution of the workflow. Hence, in the present embodiment, the driver information in the acquisition process information is only set to "REQUIRED" when the command information is "SCAN" or "PRINT."…” paragraph 0055).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Asumi and Nakayama with the teaching of Yanagawa because the teaching of Yanagawa would improve the system of Asumi and Nakayama by a user the flexibility of setting the conditions for executing processes in computing system.   

As to claim 20, see the rejection of claim 1 above.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0246566 A1 to Asumi in view of U.S. Pub. No. 2017/0289383 A1 to Yanagawa and further in view of U.S. Pub. No. 2011/0078180 A1 to Nakayama as applied to claim 1 above, and further in view of U.S. Pub. No. 2009/0021781 A1 to Yoon.

As to claim 10, Asumi as modified by Yanagawa and Nakayama teaches the processing apparatus according to Claim 1, however it is silent with reference to wherein the transmission and reception unit transmits the process information to the plurality of processing units by using a method in which an address is not designated.
Yoon teaches - 31 -wherein the transmission and reception unit transmits the process information to the plurality of processing units by using a method in which an address is not designated (“…The foregoing and/or other aspects and utilities of the present general inventive concept are achieved by providing a method of transmitting data to at least one receiver using job processing information during image forming jobs, including setting one or more destinations corresponding to the receiver, generating job processing information corresponding to information of the receiver excluding a specific destination to which jobs are to be transmitted, and transmitting an image formed in accordance with the generated job processing information to the one or more destinations corresponding to the receiver according to at least one value in the generated job processing information…The foregoing and/or other aspects and utilities of the present general inventive concept are also achieved by providing system to deliver images processed by an image processing apparatus to receivers. A client generates image processing job information according to values assigned to image processing job variables, where the generated image processing job information excludes a destination address to which a processed image is to be delivered. A server stores the image processing job information and at least one destination address of at least one of the receivers corresponding to a value assigned to at least one of the job variables. An image processing apparatus transmits an image processed in accordance with the image processing job variables to the at least one destination…” paragraphs 0008/0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Asumi, Yanagawa and Nakayama with the teaching of Yoon because the teaching of Yoon would improve the system of Asumi, Yanagawa and 

As to claims 11 and 12, see the rejection of claim 10 above.

Allowable Subject Matter
Claim 19 allowed.
Claims 4-9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive. 
The Examiner during the interview of 12/01/20 agreed that the amendment would overcome the rejection. However, on further review of the claimed limitation and the prior arts, the Examiner is concluding that the additional limitation is at least taught by the Nakayama prior art.
 If Applicants amend the independent claims to include these conditions (“Recognition”, “Speech Recognition” and “room ID”) or the objected claim 4, the Examiner would allow the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194